Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the remarks received on December 1, 2021.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 23, 2021.
Applicant's arguments with traverse in the reply filed on December 1, 2021 is acknowledged.  
Applicant has further argued that the two claimed inventions are related and overlap in scope.  While this may be the case, such does not negate the fact that the inventions are distinct for the reasons previously stated.  While the grounds for restriction only requires one of two prongs (i.e. process can be practiced by a different invention; or, apparatus can be used to implement different process.) to be met to qualify distinction, both prongs of distinction are met in the case of applicant’s inventions.   
Again, the rotary conveyance system provided in the invention of claims 1-10 is not limited to the process of claims 11-20; particularly, since the process of claims 11-20 require the specific interlocking steps of a carton blank that are not necessarily capable of being implemented by the apparatus of claims 1-10.  This is made evident by the rejection below; wherein the provided prior art of the rejection does not appear to anticipate the process of claims 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REUTELER (US 5,592,804).
In reference to claims 1-3, 5, 6, 9, REUTELER disclose a system comprising: a pair of guide rails 90 extending in a longitudinal direction P, spaced apart from one another (figures 1 & 3) by a gap configured to receive a series of carton blanks C therein, and to retain in a folded position a leading upper flap F and a trailing upper flap F of each carton C as the carton C is conveyed along a first pair of guide rails 90 and a second pair of guide rails 91 laterally offset (below) the first pair of guide rails (figure 3); a first rotary conveyance 29 mounted stationary with respect to the longitudinal direction and a second(ary) rotary conveyance 29 mounted across from the first conveyance 29 (figure 1), the rotary conveyances 29 having a rotation axis (80) oriented perpendicular to the longitudinal direction and parallel relative to one another, and being 
Regarding claims 1- 9, REUTELER disclose a system comprising: a pair of guide rails 90 extending in a longitudinal direction P, spaced apart from one another (figures 1 & 3) by a gap configured to receive a series of carton blanks C therein, and to retain in a folded position a leading upper flap F and a trailing upper flap F of each carton C as the carton C is conveyed along a first pair of guide rails 90 and a second pair of guide rails 91 laterally offset (below) the first pair of guide rails (figure 3); a first rotary conveyance 32 mounted stationary with respect to the longitudinal direction and a second(ary) rotary conveyance 32 mounted across from the first conveyance 32 (figure 1), the rotary (chain; column 9 lines 50-60) conveyances 32 having a rotation axis (80) oriented perpendicular to the longitudinal direction and parallel relative to one another, and being mounted for rotation about the rotation axis; and at least one pair of tines 33 extending radially outward from each of the rotary conveyance 32 and fixed relative to one another, wherein each pair of the at least one pair of tines includes: a leading tine 33 positioned 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over REUTELER (US 5,592,804) in view of KRAUSE (US 2010/0264058).
With respect to claim 10, REUTELER discloses a container packaging system configured as provided in claim 1 above, wherein a packaging conveyor is provided upstream of the rotary . 

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. 
Applicant first argues that the limitations of claims 5, 6 and 9 are omitted from the September 1, 2021 office action.  According to pages 4-5 of the office action, claims 5, 6 and 9 are incorporated to the 102(a)(1) rejection of anticipation by REUTELER; specifically, wherein the secondary wheel of claim 5 is identified as the opposing (identical) element 29 of figure 1 of REUTELER (see diagram below).  The fixed tines of claim 6 are identified as elements 86, while the pack conveyor of claim 9 is identified the packaging machine conveyor disclosed in column 6 lines 7-12 of REUTELER.  The diagram below is also annotated to illustrate the parallel alignment of the primary and secondary rotary wheels axis of rotation, and their offset alignment relative to one another; as well as, the perpendicular extension of the axis of rotation of each rotary wheel with respect to the longitudinal axis/path of travel of the blanks.

    PNG
    media_image1.png
    722
    747
    media_image1.png
    Greyscale

Applicant’s second argument against the disclosure of REUTLER is drawn to Examiner’s interpretation of elements 90 and 91 as a “pair of guide rails extending in a longitudinal direction, spaced apart from one another by a gap configured to receive a series of carton blanks therein…”.  Each housing 19 of the system includes multiple guide rails, such that each housing has one of the guide rails 90 of the “first pair” of guide rails claimed and one of the guide rails 91 of the “second pair” of guide rails; wherein the first pair of guide rails 90 and the second pair of guide rails 91 are spaced apart to define a gap (see diagram above).  Both pairs of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



February 10, 2022